         Case 1:05-cr-00053-CCB Document 76 Filed 03/26/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                        *
                                                *           Criminal Action No. CCB-05-0053
            v.                                  *           Civil Action No. CCB-16-1778
                                                *
DONTE LAMONT BROWN                              *
                                                *
                                                *

                               MEMORANDUM AND ORDER

       On July 7, 2005, Donte L. Brown pled guilty to one count of attempted Hobbs Act robbery

in violation of 18 U.S.C. § 1951 (Count One) and one count of possession of a firearm in

furtherance of a crime of violence in violation of 18 U.S.C. § 924(c) (Count Three). (ECF 64-2,

64-3). On February 14, 2006, he was sentenced to 216 months’ incarceration on Count One and

84 months’ incarceration, consecutive, on Count Three, for a total term of 300 months in prison.

(ECF 26).

       On May 31, 2016, Brown filed a motion to vacate under 28 U.S.C. § 2255 (ECF 61)

following the Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2251 (2015), and

a motion to supplement (ECF 64) following the Supreme Court’s decision in United States v.

Davis, 139 S. Ct. 2319 (2019). The motion was held in abeyance pending the Fourth Circuit’s

decision in United States v. Taylor, 979 F.3d 203 (4th Cir. 2020). In Taylor, the Fourth Circuit

decided that attempted Hobbs Act robbery did not qualify as a “crime of violence” under Section

924(c). While the government disagrees with this decision, and may seek certiorari to the Supreme

Court, at present the Fourth Circuit’s decision in Taylor is binding precedent and thus invalidates

Brown’s conviction on Count Three. See, e.g., United States v. Mims, Crim. No. JKB-14-0245,

2021 WL 1018135, at *1 (D. Md. Mar. 17, 2021).
         Case 1:05-cr-00053-CCB Document 76 Filed 03/26/21 Page 2 of 2



       The government has requested resentencing on Count One if the conviction is vacated.

(ECF 68 at 8). See Dean v. United States, 137 S. Ct. 1170, 1176 (2017). Accordingly, it is hereby

Ordered that:

   1. Brown’s motion to supplement (ECF 64) is GRANTED;

   2. Brown’s motion to vacate conviction under 28 U.S.C. § 2255 (ECF 61) is GRANTED;

   3. The Clerk is directed to CLOSE Civil Case No. CCB-16-1778; and

   4. Counsel will be contacted to schedule a resentencing hearing.


 3/26/2021
_____________                                                           /s/
    Date                                                   Catherine C. Blake
                                                           United States District Judge
